 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 971 
In the House of Representatives, U. S.,

December 15, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding guidelines for breast cancer screening for women ages 40 to 49.  
 
 
Whereas the United States Preventive Services Task Force (USPSTF), an independent panel of experts in primary care prevention and evidence-based medicine, issued guidelines on November 16, 2009, regarding mammography screening for women, including women age 40 to 49; 
Whereas these guidelines reflect a change from USPSTF mammography recommendations issued in 2002; 
Whereas the new guidelines have caused concern among many health providers and confusion among many women age 40 to 49; 
Whereas the Department of Health and Human Services has stated that while the USPSTF has presented some new evidence for consideration, the policies of the Department remain unchanged; and 
Whereas the Department of Health and Human Services has stated that there is a great need for more evidence, more research, and more scientific innovation to help women prevent, detect, and fight breast cancer: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the guidelines of the United States Preventive Services Task Force (USPSTF) would not prohibit an insurer from providing coverage for mammography services in addition to those recommended by the USPSTF and should not be used by insurers to deny coverage for services that are not recommended on a routine basis; and  
(2)the National Cancer Institute should continue to invest and provide leadership regarding research to develop more effective screening tools and strategies for improving detection of breast cancer.  
 
Lorraine C. Miller,Clerk.
